July 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               NEW DELIVERANCE CHURCH, INC., Appellant

NO. 14-10-01127-CV                          V.

ADAM MILLER AND HOUSSIERE, DURANT & HOUSSIERE, LLP, Appellees
              ________________________________

      This court today heard the motion for rehearing filed by APPELLEES. We
order that the motion be GRANTED, this court’s former judgment of April 25,
2013, be vacated, set aside, and annulled, and this court’s Majority and Dissenting
Opinions of April 25, 2013 be withdrawn. We also order that APPELLEES’
motion for en banc reconsideration be DENIED as moot.

       This cause, an appeal from the judgment in favor of appellees was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We therefore order the judgment of the court below AFFIRMED.

    We further order that all costs incurred by reason of this appeal be paid by
APPELLANT.

      We further order this decision certified below for observance.